Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 1 of 21   PageID #: 596



      UNITED STATES DISTRICT COURT
      DISTRICT OF MAINE
      ------------------------------------X

      THOMAS C. FRANCHINI, D.P.M.,                   CIVIL ACTION NO.
                                                     1:18-cv-00015-GZS
                                    Plaintiff,

                   -against-
                                                     SECOND AMENDED COMPLAINT
      BANGOR PUBLISHING CO., INC., d/b/a             AND JURY TRIAL DEMAND
      BANGOR DAILY NEWS, MEG HASKELL; MTM
      ACQUISITION, INC., d/b/a PORTLAND
      PRESS HERALD,; EDWARD MURPHY; GANNETT
      COMPANY, INC. d/b/a USATODAY,;
      DONOVAN SLACK and INVESTORS BUSINESS
      DAILY, INC., d/b/a INVSTORS BUSINESS
      DAILY,

                                Defendants.
      ------------------------------------X


            Plaintiff THOMAS C. FRANCHINI, D.P.M. by and through his

      attorneys, BELAIR & EVANS LLP, hereby files suit against the

      above-captioned Defendants, and in support thereof, alleges as

      follows:

                               JURISDICTION AND VENUE

            1.     This Court has jurisdiction over this action against

      Defendants pursuant to 42 U.S.C. §1332 insofar as there exists

      complete diversity of citizenship between the parties hereto and

      the amount in controversy exceeds the jurisdictional sum.

            2.     Venue is properly vested because certain of the acts

      complained    of   conduct   occurred   with   the   jurisdiction   of     this

      District Court (specifically, Cumberland and Penobscot Counties,
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 2 of 21       PageID #: 597



      Maine), certain of the defendants are legally situated within the

      State of Maine, certain of the defendant who are not legally

      situated within the State of Maine conduct regular and significant

      business within this District and those defendants who are neither

      legal situated within the State of Maine nor conduct regular and

      significant    business    within    this   District   are     subject   to    the

      jurisdiction and venue of this Court as a party to ancillary and

      pendent claims.

                                          PARTIES

            3.     Plaintiff THOMAS C. FRANCHINI, D.P.M. (“DR. FRANCHINI”)

      is an individual and a resident of Essex, Connecticut.                    At all

      times relevant, DR. FRANCHINI has been a board-certified surgical

      podiatrist with licensure in Connecticut, Rhode Island, New York

      and Massachusetts, with expired licenses in good standing in the

      District of Columbia, Vermont and Maine.           During times principally

      relevant, DR. FRANCHINI has been resident in Maine.

            4.     Defendant    Bangor    Publishing    Company,     Inc.   d/b/a    the

      Bangor     Daily   News   (“BANGOR”)   is   a    corporation     organized     and

      existing under the laws of the State of Maine, with a principal

      place of business in Bangor, Maine.

            5.     Defendant Meg Haskell (“HASKELL”) is an individual and,

      upon information and belief, a resident of the State of Maine.

            6.     Defendant MTM Acquisition, Inc. d/b/a MaineToday Media

      and the Portland Press-Herald (“MTM”) is a corporation organized

                                             2
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 3 of 21                PageID #: 598



      and    existing    under   the    laws    of    the   State        of    Maine,    with   a

      principal place of business in the State of Maine.

             7.    Defendant Edward D. Murphy (“MURPHY”) is an individual

      and, upon information and belief, a resident of the State of

      Maine.

             8.    Defendant Gannett Company, Inc. d/b/a USAToday (“GANNETT

      COMPANY”) is a corporation organized and existing under the virtue

      of the laws of the State of Delaware, with a principal place of

      business in McLean, Virginia.

             9.    Defendant Donovan Slack (“SLACK”) is an individual and,

      upon    information    and      belief,   a    resident       of    the     District      of

      Columbia.

             10.   Defendant       Investor’s        Business       Daily,        Inc.    d/b/a

      Investor’s Business Daily (“IBD”) is, upon information and belief,

      a corporation organized and existing under and by virtue of the

      laws   of    the   State   of    California,      with    a    principal         place    of

      business in Los Angeles, California.

             11.   Former Defendant Sally Pipes is an individual and, upon

      information and belief, a resident of the State of California.

                             FACTS RELEVANT TO ALL COUNTS

             12.   During   times      relevant      hereto     DR.       FRANCHINI      was    a

      surgical     podiatrist      employed     by    the     Department          of    Veterans

      Affairs, VA Maine Healthcare System, at Togus (Augusta), Maine

      (“VA Togus”).       DR. FRANCHINI has been a surgical podiatrist for

                                                3
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 4 of 21    PageID #: 599



      more than 27 years.        DR. FRANCHINI had conducted or participated

      in more than 5,700 surgical procedures during his career.                   DR.

      FRANCHINI    has   never   been   disciplined   by   any   state    or    other

      licensure authority.       DR. FRANCHINI has never suffered the loss,

      revocation or termination of any hospital or surgical privileges.



            13. DR. FRANCHINI was an officer in the United States Navy,

      on active duty between August 1992 and August 2002 and in reserve

      duty between August 2002 and August 2008. During that entire

      period, Franchini served as a surgical podiatrist. At the time of

      his   Honorable Discharge, DR. FRANCHINI had attained the rank of

      Lieutenant Commander

            14. During DR. FRANCHINI’s aforesaid period of service in

      the United States Navy, he conducted or participated in over 4,800

      surgeries,   and   received    multiple   accolades   and     commendations,

      including personal commendations from Senators and a sitting Vice

      President, two Navy Commendation medals and one Navy Achievement

      medal, without any tort claim or claim of sub-standard care or

      performance against him.

            15. DR. FRANCHINI served as a clinical professor on the

      medical staff at Fletcher Allen Medical Center in Burlington,

      Vermont between 2002 and 2003.

            16. During     DR.    FRANCHINI’s   aforesaid    service     with     the

      Fletcher Allen Medical Center, he conducted or participated in

                                            4
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 5 of 21   PageID #: 600



      approximately 100 surgeries without any tort claim or claim of

      sub-standard care or performance against him.

            17. DR. FRANCHINI served on the medical staff of VA Surgical

      Hospital Togus (“VA Togus”) between April 2004 and November 2010.

            18. During DR. FRANCHINI’s aforesaid service at VA Togus, he

      conducted or participated in approximately 580 surgeries.             During

      the course of such service, he had received multiple commendations

      and employment grade promotions from GS-12 to GS-15.

            19. Simultaneous with DR. FRANCHINI’s aforesaid association

      with VA Togus, he worked at Maine Medical Center, Portland, Maine

      and at Mercy Hospital, Portland, Maine.

            20. During DR. FRANCHINI’s aforesaid service with the Maine

      Medical Center and Mercy Hospital, he conducted or participated in

      approximately 95 surgeries without any tort claim or claim of sub-

      standard care or performance against him.

            21. In approximately April 2010, in the course of a review

      of DR. FRANCHINI’s note-taking and preparation of medical records

      at VA Togus, he was criticized for the brevity of his procedure

      notes.   He was asked to cease performing surgeries.

            22. DR. FRANCHINI resigned from VA Togus effective November

      8, 2010.

            23. At    the   time    of   such   resignation,     neither    formal

      disciplinary charge nor investigation, other than with regard to



                                           5
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 6 of 21   PageID #: 601



      the brevity of his file or procedure notes, was pending against

      Franchini.

            24.    Between 2010 and 2011, VA Togus raised issues with 25

      surgical files representing procedures conducted or participated

      in by DR. FRANCHINI.

            25.    All of those procedures were subsequently reviewed by

      independent podiatrists and found to be appropriate.

            26.    Subsequent to 2012, VA Togus and/or representatives of

      that authority has/have accused DR. FRANCHINI of numerous cases of

      substandard performance of procedures.

            27.    In fact, such allegations were false and baseless and

      have never been objectively-appropriately validated.

            28.    As   set   forth   more   fully   below,   without    conducting

      appropriate inquiry or investigation and/or otherwise negligently,

      the parties-defendant herein, publications and journalists, have

      published, in whole or part, falsehoods arising, inter alia, from

      the aforesaid allegations of certain personnel of VA Togus.

            29.    Such   publication(s)     have    presented   and    conveyed   a

      grossly false, unfair and inaccurate portrayal of DR. FRANCHINI’s

      practice, history and qualification, as well as the circumstances

      arising from his tenure at VA Togus.




                                             6
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 7 of 21           PageID #: 602



           30.     The    defendants    herein,     publications       and     journalists,

      published    these    falsehoods    after        being    provided     with    evidence

      causing them to entertain serious doubts regarding their truth.

           31. The defendants herein also entertained serious doubts

      regarding the truth of DR. FRANCHINI’s alleged firing by reason of

      the fact that the VA Togus investigation was launched years after

      DR. FRANCHINI’s resignation.

           32.     The    defendants    other    than    GANNETT      COMPANY    and      SLACK

      relied   upon      previous   publications        of     the   article    by   GANNETT

      COMPANY and SLACK on DR. FRANCHINI and re-published defamatory

      comments which further damaged DR, FRANCHINI.

            33.    DR.     FRANCHINI    has     been    profoundly      damaged      by     the

      aforesaid publication(s) including, the loss of then-present and

      future employment and future earnings, in an amount estimated to

      exceed $3.4 million, public shame and disapproval, severe and

      unrelenting emotional distress and otherwise.



             34.    All    defendants    possessed        information      demonstrating,

      inter alia, that the proposed story was a product of fabrication,

      invention, unverified assertions, so inherently improbable that

      only a reckless person would put them into circulation and despite

      obvious reasons to doubt the veracity of the informant(s) upon




                                                7
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 8 of 21               PageID #: 603



      whom the article was based as well as the accuracy of reports of

      that person(s); thus constituting actual malice.

                                               COUNT 1

                    AGAINST BANGOR PUBLISHING COMPANY AND MEG HASKELL
                            FOR LIBEL AND/OR DEFAMATION


             35.    Plaintiff        repeats       and     realleges        each     and     every

      allegation contained in Paragraphs 3-34 above inclusive, with the

      full force and effect as if set forth fully herein.

             36. On or about October 27, 2017, Defendants BANGOR and/or

      HASKELL caused to be published a certain article entitled “Vet

      Harmed at Togus.”

             37. The said article was false and libelous and/or defamatory

      in the following respects: The article stated that DR. FRANCHINI’s

      separation from VA Togus was forced.                   The article stated that 88

      vets…suffered under the care of…Franchini.”                      The article stated

      that    he    had       “botched”      certain       procedure(s)           performed    or

      participated       in   respecting     Jim       Barrows,     which    he    subsequently

      “realized” that he had made an error/errors and implied that his

      care    provided        to   Barrows     and       numerous    other        patients    was

      negligent.

             38.   The    said     article’s    offensive         content     expressly       and

      implicitly misstated the content of the VA Togus reportage and/or

      a prior USAToday report upon which it was purportedly predicated.



                                                   8
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 9 of 21   PageID #: 604



           39. The said article’s offensive content was neither truthful

      nor otherwise privileged.

           40. The libelous/defamatory content described above damaged

      Franchini’s reputation in a manner which would adversely affect

      his fitness for the proper conduct of his profession (surgical

      podiatry)    and,    accordingly,    constitutes   “special    harm”   under

      applicable law.


                                          COUNT 2

                  AGAINST MTM ACQUISITION, INC. AND EDWARD MURPHY
                            FOR LIBEL AND/OR DEFAMATION


           41. Plaintiff repeats and realleges each and every allegation

      contained in Paragraphs 3-39 above inclusive, with the full force

      and effect as if set forth fully herein.

           42. On or about October 1, 2017, Defendants MTM and/or MURPHY

      caused to be published a certain article entitled “Maine Veterans

      Given Substandard Care are Told It’s Too Late to Sue.”

           43. The said article was false and libelous and/or defamatory

      in the following respects: The article stated that DR. FRANCHINI

      was told to “step down or he’d be fired in early 2010.”                    The

      article stated that he had performed in a substandard or negligent

      fashion     with    respect   to    certain   procedure(s)    performed    or

      participated in respecting April Wood, Kenneth Myrick, Timothy




                                             9
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 10 of 21              PageID #: 605



      Mansir, and Mark Prescott and others and/or that the VA had so

      determined.

            44.    The   said      article’s        offensive      content    expressly      and

      implicitly misstated the content of the VA Togus reportage upon

      which it was purportedly predicated.

            45. The said article’s offensive content was neither truthful

      nor otherwise privileged.

            46. The libelous/defamatory content described above damaged

      DR.   FRANCHINI’s       reputation       in    a   manner    which     would   adversely

      affect   his    fitness      for   the    proper     conduct     of    his     profession

      (podiatry)     and,     accordingly,          constitutes     “special     harm”    under

      applicable law.



                                         COUNT 3

                     AGAINST GANNETT COMPANY AND DONOVAN SLACK
                           FOR LIBEL AND/OR DEFAMATION


            47. Plaintiff repeats and realleges each and every allegation

      contained in Paragraphs 3-46 above inclusive, with the full force

      and effect as if set forth fully herein.

            48. On or about October 11, 2017, Defendants GANNETT and/or

      SLACK    caused    to   be    published        a   certain    article    entitled      “VA

      Conceals Shoddy Care and Health Workers’ Mistakes.”

            49. The said article was false and libelous and/or defamatory

      in the following respects: The article stated that the VA had

                                                    10
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 11 of 21              PageID #: 606



      concluded    that     DR.   FRANCHINI     had     “made       mistakes       that   harmed

      veterans” in “88 cases.”               The article stated that the VA had

      allowed DR> FRANCHINI to “quietly resign and move on to private

      practice,”        thereby   implying       that        some        manner     of    formal

      investigation or knowledge of substandard/negligent care existed

      with VA Togus at the time of DR. FRANCHINI’s departure.                                The

      article      stated     that     DR.      FRANCHINI           had     “retired      under

      investigation,”       thereby    implying       that     some       manner    of    formal

      investigation or knowledge of substandard/negligent care existed

      with VA Togus at the time of DR. FRANCHINI’s departure.                                The

      article stated that the VA had placed DR. FRANCHINI “on leave

      after finding problems with a small sample of his cases in 2010,”

      thereby   implying      that    some    manner    of    formal       investigation      or

      knowledge of substandard/negligent care existed with VA Togus at

      the time of his departure.             The article stated that DR. FRANCHINI

      had left the VA “under investigation,” thereby implying that some

      manner       of       formal      investigation               or       knowledge        of

      substandard/negligent care existed with VA Togus at the time of

      his departure.        The article stated that DR. FRANCHINI had acted in

      a substandard or negligent fashion respecting certain procedure(s)

      performed or participated in and implied that his care provided to

      patients was negligent.




                                                11
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 12 of 21              PageID #: 607



            50.    The    said     article’s        offensive     content     expressly      and

      implicitly misstated the content of the VA Togus reportage upon

      which it was purportedly predicated.

            51. The said article’s offensive content was neither truthful

      nor otherwise privileged.

            52. The libelous/defamatory content described above damaged

      DR.   FRANCHINI’s      reputation        in    a   manner    which     would    adversely

      affect    his     fitness    for   the    proper     conduct     of    his     profession

      (surgical podiatry) and, accordingly, constitutes “special harm”

      under applicable law.

                                   Actual Malice

            53. The writing and publishing of the false and defamatory

      article described in paragraphs “42” through “45” hereof were

      written     and    published       with       “actual     malice.”      Prior    to    the

      publication of her article defendant SLACK was already biased

      against DR. FRANCHINI, though this was unknown to DR. FRANCHINI at

      the time. Defendant SLACK, acting in the course and scope of her

      employment      with   the    defendant        GANNETT      COMPANY,    contacted      DR.

      FRANCHINI in 2017 to solicit a meeting with him to discuss her

      upcoming article about him. She stated that if DR. FRANCHINI did

      not meet with her that her article would be terribly damning of

      him. This was the first information which DR. FRANCHINI received

      that his practice at VA Togus was of interest to a reporter



                                                    12
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 13 of 21        PageID #: 608



            54. When SLACK met with DR. FRANCHINI she stated that he was

      “the worst doctor in the history of the VA,” and that he had

      botched and harmed at least 88 patients in surgeries at VA Togus

      while he was practicing there. When asked how she could say that,

      SLACK replied that her information came from another physician who

      practiced    with   him   and   had    recently     reviewed     his      cases.    DR

      FRANCHINI told SLACK that none of this was true. Continuing, DR.

      FRANCHINI told SLACK that: the physician she mentioned was an

      orthopedic surgeon who had: previously supervised DR. FRANCHINI;

      had always praised his work; operated together with DR. FRANCHINI

      on many patients; recruited DR. FRANCHINI, a surgical podiatrist,

      to operate with him on complex ankle surgeries rather than to

      enlist orthopedic surgeons for that position; had always given him

      positive fitness reports and was responsible for approving his

      rise from grade GS-12 to grade GS-15 during the time he was at VA

      Togus. SLACK then admitted that it took her only “a day or two” to

      determine whether a journalistic colleague was competent or not.

      DR. FRANCHINI asked SLACK whether she should doubt or at least

      question whether someone who had: operated with him; been aware of

      his   obvious    competence,    given    him      very   positive    reviews       and

      fitness reports; recruited him to assist him at surgery-preferring

      him to medical doctors in complex ankle cases and had participated

      in reviews resulting in approval of his various raises in grade

      levels   could   credibly   make      such   an    accusation.      DR.   FRANCHINI

                                              13
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 14 of 21          PageID #: 609



      advised defendant SLACK that the only cases reviewed concerning

      DR. FRANCHINI’s patient care and treatment before he resigned from

      VA   Togus   which   rose   to   the   level    of     being    submitted       to   DR.

      FRANCHINI for response had been addressed and rebutted and found

      to have been properly handled by a panel of independent physicians

      in 2010. These cases were never again raised by VA Togus.

            55. Defendant SLACK responded by shrugging her shoulders and

      sheepishly looking away from DR. FRANCHINI.

            56. DR. FRANCHINI also advised defendant SLACK that if her

      proposed     story   were   correct,    and    that    he   was    as   bad     as   she

      (incorrectly) claimed, then he would have been negligently harming

      approximately 50% of the patients whom he treated. Defendant SLACK

      agreed. DR. FRANCHINI pointed out that this meant there would be

      thousands of patients who ought to have been harmed by him at VA

      Togus, the other hospitals where he practiced in Maine, greater

      New England and elsewhere over his career. DR, FRANCHINI advised

      defendant SLACK that he never had a claim, much less a finding, of

      malpractice     in   his    entire     surgical       career.     He    again    asked

      defendant SLACK how such a proposed story could be believed;

      asking defendant SLACK, where the other thousands of claimants?

            57. Defendant SLACK responded by shrugging her shoulders and

      sheepishly looking away from DR. FRANCHINI.

            58. DR. FRANCHINI told defendant SLACK that physician’s bogus

      “review” had only been undertaken after DR. FRANCHINI had been

                                              14
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 15 of 21             PageID #: 610



      vindicated by the review of a panel of independent doctors and DR.

      FRANCHINI       had    resigned     from     VA    Togus    at    a   time    when    no

      investigations were pending against him; and after certain VA

      Togus    personnel      realized     they    were    themselves       vulnerable      for

      wasting time investigating DR. FRACHINI. Defendant SLACK was also

      told    by   DR.      FRANCHINI    that    after    he     was   vindicated     by    the

      independent panel of doctors that certain personnel at VA Togus

      sent out letters inviting former patients to make claims against

      the VA based on treatment given by DR. FRANCHINI; followed by in-

      person pleading by certain VA personnel encouraging the former

      patients to make claims, at a time when the said certain personnel

      were aware that the statute of limitations on any such claims

      would have expired years before. After providing defendant SLACK

      with the foregoing information DR. FRANCHINI asked SLACK whether

      she did not see that the entire story was bogus and upon further

      investigation could be verified as such.

             59. Defendant SLACK responded by shrugging her shoulders and

      sheepishly looking away from DR. FRANCHINI.

             60. DR. FRANCHINI also provided defendant SLACK with the

      names of four other surgeons who had personally observed him over

      the     years    who    could     offer     firsthand      information       about    DR.

      FRANCHINI’s day to day surgical practice based on their personal

      observations. Defendant SLACK contacted none of them.



                                                  15
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 16 of 21          PageID #: 611



              61. DR. FRANCHINI thus presented defendant SLACK, and/or

      vicariously/directly      her      employer         GANNETT   COMPANY      with    the

      aforesaid information and other information demonstrating, inter

      alia,   that    the   proposed   story        was   a   product    of   fabrication,

      invention, unverified assertions, so inherently improbable that

      only a reckless person would put them into circulation and despite

      obvious reasons to doubt the veracity of the informant(s) upon

      whom the article was based as well as the accuracy of reports of

      that person(s); thus constituting actual malice.


                                 COUNT 4

                     AGAINST INVESTORS’S BUSINESS DAILY
                       FOR LIBEL AND/OR DEFAMATION


              62. Plaintiff DR. FRANCHINI repeats and realleges each and

      every allegation contained in Paragraphs 3-61 above, inclusive,

      with the full force and effect as if set forth fully herein.

            63. On or about December 22, 2017, Defendants Investor’s

      Daily   and/or    Pipes   caused    to   be     published     a    certain   article

      entitled “VA Negligence is Killing Veterans.”

            64. The said article was false and libelous and/or defamatory

      in   the   following   respects:     The      article     stated    that   Franchini

      “botched 88 procedures,” including two specifically highlighted –

      a severed tendon and a failed fusion which led to an amputation.

      The article stated that Franchini was “allowed” to resign and


                                               16
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 17 of 21            PageID #: 612



      return to private practice, thereby implying that some manner of

      formal investigation or knowledge of substandard/negligent care

      existed with VA Togus at the time of Franchini’s departure.

             65.    The   said     article’s    offensive        content    expressly      and

      implicitly misstated the content of the VA Togus reportage upon

      which it was purportedly predicated.

             66. The said article’s offensive content was neither truthful

      nor otherwise privileged.

             67. The libelous/defamatory content described above damaged

      Franchini’s reputation in a manner which would adversely affect

      his fitness for the proper conduct of his profession (podiatry)

      and, accordingly, constitutes “special harm” under applicable law.

                                          COUNT 5

                       AGAINST GANNETT COMPANY AND DONOVAN SLACK
                    FOR FRAUDULENT OR NEGLIGENT MISREPRESENTATION


             68. Plaintiff repeats and realleges each and every allegation

      contained in Paragraphs 3-67 above inclusive, with the full force

      and effect as if set forth fully therein.

             69.    During   the    course     of    the    investigation       by    GANNETT

      COMPANY/SLACK and/or preparation for the article discussed above

      in Count 3, GANNETT COMPANY/SLACK requested that DR. FRANCHINI

      meet   with    SLACK   for     an    interview.      The   meeting    and      interview

      occurred at the Intercontinental Hotel in New York, New York.



                                                17
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 18 of 21         PageID #: 613



            70. DR. FRANCHINI agreed to the interview subject to the

      condition, inter alia, that GANNETT COMPANY/SLACK not identify the

      location of his then-current employment.

            70. GANNETT COMPANY/SLACK represented and committed to DR.

      FRANCHINI in advance of the interview that the location of his

      then-current employment would not be identified in the resulting

      article.

            71. Same was re-confirmed during the interview itself when

      DR. FRANCHINI became alarmed that SLACK had in her possession,

      during   the     interview,    a     copy    of   his   Massachusetts     licensure

      application, a document which he believed to be confidential and

      privileged, and with respect to which SLACK refused to disclose

      how she obtained same.

            72. DR. FRANCHINI relied upon the foregoing representation

      and commitment in agreeing to the interview and in continuing with

      the interview once it had commenced and he became aware of SLACK’s

      possession of his Massachusetts licensure application.



            73. At the time of the aforesaid representation/commitment,

      GANNETT COMPANY/SLACK knew that the said representation/commitment

      was      false      and       that         the     purpose       of     the       said

      representation/commitment            was    to    fraudulently    and    wrongfully

      induce DR. FRANCHINI’s detrimental reliance upon same, in order to

      obtain the desired interview.

                                                  18
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 19 of 21                  PageID #: 614



             74. Alternatively, GANNETT COMPANY/SLACK knew or should have

      known        in        the     existence       of     due     care     that      the        said

      representation/commitment was false.

             75.    The       said    representation/commitment            was   false.      In   the

      subject article, GANNETT COMPANY/SLACK did identify the location

      of Franchini’s then-current employment.

             76.        By     virtue      of    aforesaid        fraudulent      or    negligent

      misrepresentation by GANNETT COMPANY/SLACK DR. FRANCHINI has been

      damaged.

             77.    GANNETT          COMPANY/SLACK        has   acted   with     malice      towards

      Franchini or, alternatively, the actions of GANNETT COMPANY/SLACK

      have been of such an egregious and outrageous character and nature

      that    malice         can     be   inferred    therefrom      or    malice      is    implied

      therein.

                                           COUNT 6

                                 AGAINST ALL DEFENDANTS
                        FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


             78. Plaintiff repeats and realleges each and every allegation

      contained in Paragraphs 3-77 above, inclusive, with the full force

      and effect as if set forth fully herein.

             79. By virtue of the foregoing, Defendants have breached

      their duty to Franchini to exercise due care respecting and to

      fully investigate and to publish accurate facts regarding him and

      to no libel and/or defame him.

                                                      19
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 20 of 21      PageID #: 615



            80. Defendants’ breaches of their duty of due care to DR.

      FRANCHIN, as well as their failure(s) to fully investigate and to

      publish accurate facts regarding him and to not libel and/or

      defame him were by its nature certain or substantially certain to

      cause severe emotional distress to DR. FRANCHINI.

            81. By virtue of the said conduct, DR. FRANCHINI has suffered

      severe emotional distress.

            82.   The   said     emotional    distress    was   so   severe    that   no

      reasonable individual could be expected to endure it.

            83.   By    virtue    of   the   foregoing   infliction     of    emotional

            distress, DR. FRANCHINI has been damaged.

            WHEREFORE, by reason of the foregoing, Plaintiff THOMAS C.

      FRANCHINI, D.P.M.        prays for judgment on the Complaint and against

      Defendants, and each of them, for his reasonable compensatory

      damages, and presumed and punitive damages and for his reasonable

      attorney’s fees and costs, and for such other and further relief

      as to the Court may appear just and proper.

            PLAINTIFF DEMANDS A JURY TRIAL.


      DATED: NEW YORK, NEW YORK                    BELAIR & EVANS LLP
             December 19, 2019

                                             By: Raymond W. Belair
                                                 Raymond W. Belair
                                                 90 Broad Street
                                                 New York, New York 10004
                                                 Tel. 212-344-3900
                                                 Fax. 212-514-6661
                                                 RBelair@belairevans.com

                                              20
Case 1:18-cv-00015-GZS Document 94 Filed 12/20/19 Page 21 of 21   PageID #: 616




                                                 Jens-Peter W. Bergen____
                                                JENS-PETER W. BERGEN
                                                79 Portland Road
                                                Kennebunk, ME 04043
                                                Tel. (207) 985-6789
                                                Fax: (207) 985-6163
                                                JWBERGEN@mainelawyer.net


                                                Attorneys for
                                  Plaintiff Thomas C. Franchini, D.P.M.




                        CERTIFICATE OF SERVICE

      I hereby certify that on this date I caused the attached document
      to be filed with the Clerk of the Court’s CM/ECF system, which
      will effect electronic service upon all registered counsel of
      record.

      DATED: December 19, 2019


                              Jens-Peter W. Bergen____
                              JENS-PETER W. BERGEN
                              79 Portland Road
                              Kennebunk, ME 04043
                               Tel. (207) 985-6789
                               Fax: (207) 985-6163
                               JWBERGEN@mainelawyer.net

                       Attorney for
            Plaintiff Thomas C. Franchini, D.P.M.




                                           21
